NO. 07-12-0039-CR

                             IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                               OCTOBER 3, 2012
                        ______________________________

                               JUAN MANUEL REYES,

                                                                  Appellant

                                          V.

                               THE STATE OF TEXAS,

                                                                  Appellee
                         _________________________________

      FROM THE CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY;

                NO. 1221031D; HON. SHAREN WILSON, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMBPELL and HANCOCK, JJ.

      Juan Manuel Reyes (appellant) appeals his conviction for aggravated

kidnapping. Appellant plead guilty to a jury and it assessed punishment at twenty years

in prison. Furthermore, a deadly weapon, a knife, was found to have been used in the

commission of the offense.
       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders 1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated

August 30, 2012, this court notified appellant of his right to file his own brief or response

by October 1, 2012, if he wished to do so. To date, a response has not been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed one potential area for appeal which included ineffective assistance of

counsel. However, counsel then proceeded to explain why the issue was without merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).                   After doing so, we concur with

counsel’s conclusions.

           Accordingly, we affirm the judgment of the trial court and grant counsel’s motion

to withdraw.

                                                         Brian Quinn
                                                         Chief Justice




Do not publish.




       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396,18 L.Ed.2d 493 (1967).


                                                     2